*399MEMORANDUM *
Yocio Leyva appeals his sentence and several aspects of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291. Because a disputed issue in the pre-sentence report was never resolved, we vacate the sentence and remand.
Pursuant to Federal Rule of Criminal Procedure 32(i)(3)(B), the district court must rule on Leyva’s objection to the paragraph in the presentence report setting forth the background circumstances leading to the conviction.1 Explicit findings are necessary, among other reasons, “to assist administrative agencies that are required to make decisions based on presen-tence reports.”2 Accordingly, the Government’s argument for harmlessness fails. Because we must vacate the sentence and remand on this issue, we do not reach the other issues on appeal.
SENTENCE VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Fed.R.Crim.P. 32; See, e.g., United States v. Thomas, 355 F.3d 1191, 1200 (9th Cir.2004); United States v. Leyva-Franco, 311 F.3d 1194, 1196-97 (9th Cir.2002); United States v. Fernandez-Angulo, 897 F.2d 1514, 1516 (9th Cir.1990) (en banc).


. Leyva-Franco, 311 F.3d at 1197.